Citation Nr: 1121244	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from October 1962 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed an acquired psychiatric disability during his period of active service with the US Navy.  He specifically charges that he was required to move the body of a sailor who committed suicide aboard his ship, USS Gridley, as well as being stressed while operating in foul weather.  He further states that the ship had to aid distressed sailors in the water during a "swim call," and although the sailors survived, he has been plagued by the thoughts of the inefficiency of the operation to recover them.  He asserts that all of these events, in particular the handling of the remains of his fellow sailor, have caused him to develop PTSD.  

Although the Veteran's claim was initially filed with a specific mention of PTSD, the Board notes that a claim for service connection for a psychiatric disability includes all symptoms and diagnoses present in the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That is, even though the Veteran applied for service connection for PTSD, his entire psychiatric disability picture will be taken into account during the consideration of his appeal.  In this regard, the Board notes that PTSD has not been diagnosed; however, the record contains several clinical and inpatient treatment records for depressive disorder, anxiety disorder, and a possible personality disorder.  There are also records from 2009 and 2010 which indicate that the Veteran has some sort of cognitive difficulty and a history of suicidal ideation requiring hospitalization.  There is no reference to whether these conditions are related to service; however, a November 2010 psychiatric consult does list the Veteran's contentions as something reported to care-givers in the course of receiving treatment.  

The record contains an internet journal article written by one of the Veteran's shipmates.  Though not an official Department of the Navy source, the journal reflects the suicide of the sailor the Veteran named.  That is, there is some corroboration of this non-combat stressor.  At issue is whether any acquired psychiatric disability, to include PTSD, depression, and/or anxiety, developed in service.  Given that there is some corroboration of the suicide of the Veteran's shipmate, as well as a current diagnosis of psychiatric disability, the Board will remand the claim so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Veteran has alleged that he has had treatment for PTSD with a Dr. McGee at the Overton Brooks VA Medical Center.  There is no record of this in the evidentiary record, and thus copies of this treatment must be located and attached to the claims file before any re-adjudication occurs.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully satisfied.  In this regard, it is noted that the Veteran identified treatment for PTSD with a Dr. McGee at the Overton Brooks VA Medical Center.  All VA treatment records should be obtained prior to any re-adjudication of the Veteran's claim.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the etiology of any currently present acquired psychiatric disability, to include PTSD, depression, anxiety, and cognitive disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disability, to include consideration of PTSD, began in service or is otherwise causally related to service, to include the Veteran's carrying of a fellow sailor's remains on ship, service in rough seas, and the alleged ineptitude of his ship's crew in performing a rescue of distressed shipmates in the water.  A detailed rationale should accompany any conclusions reached.  

3.  After conducting any additional indicated development, re-adjudicate the Veteran's claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and forward the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


